Allowable Subject Matter
	Claims 1-17 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to independent claims, the prior art of record fails to teach or suggest, either alone or in combination “a first pull-up node control circuit, a second pull- up node control circuit, a pull-down node control circuit, an output pull-up circuit and an output pull-down circuit, wherein the first pull-up control circuit is electrically connected to a first pull-up node, a first voltage end, an input end, a resetting end and a second voltage end, and configured to control the first pull-up node to be electrically connected to the second voltage end under the control of an input signal applied to the input end, and control the first pull-up node to be electrically connected to the first voltage end under the control of a resetting signal from the resetting end; the second pull-up node control circuit is electrically connected to a second pull-up node, the first voltage end, the input end, the resetting end and the second voltage end, and configured to control the second pull-up node to be electrically connected to the second voltage end under the control of the input signal applied to the input end, and control the second pull-up node to be electrically connected to the first voltage end under the control of the resetting signal from the resetting end; the pull-down node control circuit is electrically connected to the pull-down node, the second pull-up node and a third voltage end, and configured to control a potential at the pull- down node under the control of a voltage signal at the second pull-up node; the output pull-up circuit is electrically connected to the first pull-up node, a clock signal end, and a gate driving signal output end, and configured to control the gate driving signal output end to be electrically connected to the clock signal end under the control of a voltage signal at the first pull-up node; and
the output pull-down circuit is electrically connected to the pull-down node and the gate driving signal output end, and configured to control a potential of the gate driving signal output end under the control of the voltage signal at the pull-down node.
” as claimed (emphasis added).
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEJOON AHN/Primary Examiner, Art Unit 2628